 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9   JOSEPH RODNEY SIU,               )
                                      )                Case No. C19-1164 RSM
10                         Plaintiff, )
                                      )                ORDER GRANTING DEFENDANT'S
11         v.                         )                UNOPPOSED MOTION TO
                                      )                ANSWER OR OTHERWISE
12   LIFE INSURANCE COMPANY OF NORTH )                 RESPOND TO PLAINTIFF'S
     AMERICA,                         )                COMPLAINT
13                                    )
                          Defendant.  )
14                                    )
15
            THIS MATTER, having come before the Court upon Defendant’s Unopposed Motion for
16
     Extension of Time to Answer or Otherwise Respond to the Complaint, and having reviewed and
17
     considered the Unopposed Motion, the Court hereby GRANTS the Unopposed Motion for
18
     Extension of Time to Answer or Otherwise Respond to the Complaint and hereby ORDERS that
19
     Life Insurance Company of North America’s deadline to answer or otherwise respond to the
20
     Complaint is extended until and including October 4, 2019.
21
            DATED this 28th day of August 2019.
22

23

24
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
25

26

27
     ORDER GRANTING DEFENDANT'S UNOPPOSED                                   LANE POWELL PC
                                                                     1420 FIFTH AVENUE, SUITE 4200
     MOTION TO ANSWER OR OTHERWISE RESPOND TO                                 P.O. BOX 91302
     PLAINTIFF'S COMPLAINT - 1                                          SEATTLE, WA 98111-9402
                                                                      206.223.7000 FAX: 206.223.7107
 1   Presented by:

 2   LANE POWELL PC
 3   By s/ D. Michael Reilly
        D. Michael Reilly, WSBA No. 14674
 4      Hans N. Huggler, WSBA No. 51662
        1420 Fifth Avenue, Suite 4200
 5      P.O. Box 91302
        Seattle, WA 98111-9402
 6      Telephone: 206.223.7000
        Facsimile: 206.223.7107
 7      Email: reillym@lanepowell.com
        hugglerh@lanepowell.com
 8
     Attorneys for Defendant Life Insurance
 9   Company of North America
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING DEFENDANT'S UNOPPOSED              LANE POWELL PC
                                                1420 FIFTH AVENUE, SUITE 4200
     MOTION TO ANSWER OR OTHERWISE RESPOND TO            P.O. BOX 91302
     PLAINTIFF'S COMPLAINT - 2                     SEATTLE, WA 98111-9402
                                                 206.223.7000 FAX: 206.223.7107
